Kellogg, J. (dissenting) r
As said in People ex rel. Bridgeport Savings Bank v. Feitner (191 N. Y. 88, 100), “it is evident that the scheme of taxing bank shares, not only in respect to the amount but also as to the method and manner of its imposition* stands by itself, independent and separate from that prescribed for the assessment and taxation of other property.” We must then- construe the language of the statute according to its ordinary meaning, and gain but little advantage by inquiring how under the old law the bank tax was disposed of. The statute requires this tax to be apportioned between the town and village according to their respective tax rates. There is properly but one tax rate in the town as a town rate.
It is true that the village property is exempt from paying any taxes in the town on account of certain highways of the town to equalize the town and village, because the village maintains its own highways. The fact that certain property in a town is exempt from certain taxes of the town does not change the tax rate of the *776town. In obtaining the village rate the highway expenses of the village are included, and I see no reason why the town rate should not be obtained by including the highways of the town. It certainly presents equality if the village rate, which includes the village highway tax, is compared with the town rate, which includes the town highway tax. I think the decision is right and should be affirmed.
Final order reversed on law and facts, and new trial granted, with costs to relator to abide event.